DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 14, and 18 are rejected under 35 U.S.C. 102a1 as being anticipated by Lou et al. (US 2004/0069546 A1).
With respect to claim 1, Lou et al. discloses a hybrid vehicle thermal/cooling control system comprising an electric motor EM, electrical equipment including inverter ICP in an electric circuit (inherent), a first coolant circuit including a pump EWP and a degas tank DG, wherein coolant from said pump flows to said motor and said degas tank sequentially, as shown in figure 1.
 With respect to claim 2, the order of cooling appears to flow from pump, to electrical equipment or inverter, to motor, and to degas tank, as shown in figure 1.
With respect to claims 3 and 14, a radiator MR is located between said motor and degas tank, as shown in figure 1.
With respect to claim 18, the thermal system is contained with the motor and engine chamber or compartment, which could be considered the entire vehicle body.


    PNG
    media_image1.png
    500
    648
    media_image1.png
    Greyscale



Allowable Subject Matter
Claims 4-13, 15-17, 19, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY J RESTIFO whose telephone number is (571)272-6697.  The examiner can normally be reached on Monday-Friday 11am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J. Allen Shriver can be reached on (303) 297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JEFFREY J. RESTIFO
Primary Examiner
Art Unit 3618



/JEFFREY J RESTIFO/Primary Examiner, Art Unit 3618